UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1769


MARLON KELDO GREEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 25, 2014              Decided:   December 18, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Marlon Keldo Green, Petitioner Pro Se. Jessica Dawgert, Allison
Frayer,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marlon Keldo Green, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing     his   appeal       from   the    immigration

judge’s order denying his applications for asylum, withholding

of     removal,      and    withholding        under    the     Convention        Against

Torture.       Because the petition for review was not filed within

thirty     days      of    the   Board’s    order,       we    grant    the   Attorney

General’s motion to dismiss and dismiss the petition for lack of

jurisdiction.

               The    Board      entered   the    order        on    June   18,     2014.

Pursuant to 8 U.S.C. § 1252(b)(1) (2012), Green had thirty days,

or until July 18, 2014, to timely file a petition for review.

This    time    period      is    “jurisdictional       in     nature   and    must    be

construed with strict fidelity to [its] terms.”                         Stone v. INS,

514 U.S. 386, 4055 (1995).                 It is “not subject to equitable

tolling.”       Id.       Because Green did not file his petition until

August 1, 2014, it is untimely filed.                        Under Rule 25(a)(2) of

the Federal Rules of Appellate Procedure, filings are not timely

if not filed with the clerk of the court within the time fixed

for such a filing.

               Accordingly, we grant the Attorney General’s motion to

dismiss     and      dismiss     the   petition        for    review    for   lack     of

jurisdiction.         We deny Green’s motion for leave to proceed in

                                           2
forma pauperis and his motion to file his appeal brief late.        We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION DISMISSED




                                    3